Title: From Thomas Jefferson to Steuben, 13 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jany. 13. 1781.

I received your favor of the 11th. by Mr. Smith. I cannot say at what point of time the Expences attending an Invasion become Continental. I suppose Congress have some fixed rule on that Subject which, whatever it be, when applied to all the States, will be equal.
From the time at which they called for specific Quotas of Provisions  from the several States they seem to have considered their purchasing Commissaries as useless and therefore desired us whenever we should have appointed a Person to furnish these Specifics, we would discontinue their purchasing Commissaries. We appointed Mr. Brown to procure the Specifics, which he is either to deliver to certain Store keepers appointed by the Continental Quarter Master or to the Continental issuing Commissaries. I think therefore Mr. Brown may continue to act with you with propriety and I hope he will with effect. We did not discontinue the Continental Deputy Commissary of purchases here (Majr. Forsyth) but his acceptance of a similar Office in another Quarter seems to have determined his former Commission.
I have heard nothing of the Enemy since their reaching Sandy-Point. This leaves me very anxious for our Shipyard up Chickahomminy.
I have lately received some dispatches which render it necessary for Colo. Clarke to proceed immediately to the Western Country. I have written to him on this Subject and hope he will obtain your permission to return. I did not expect at the time he went to you that his stay would have been rendered so short.
If this incursion of the Enemy should much longer postpone the execution of the late law for raising new Levies it will be among it’s worst effects. Yet this Law cannot be carried into execution in those Counties from which Militia are sent. Foreseeing this, when you had favored us with your advice as to the numbers which should be called into the feild we confined the call to the following Counties and requiring from each a fourth we expected the following Numbers


Halifax
247
Goochland
145
Chesterfield
164


Charlotte
156
Cumberland
102
Henrico
155


Prin. Edwd
142
Powhatan
71
Southampton
218


Bedford
325
Amelia
275
Rockbridge
146


Buckingham
162
Lunenburg
169
Augusta
344


Amherst
224
Mecklenberg
212
Rockingham
219


Albemarle
218
Brunswick
325
Shenandoah
216


Fluvanna
65
Dinwiddie
175
Sussex
175







4650


The whole amount is something larger than you desired, but we of course expected deficiencies. Some of the adjacent counties were called on at first for one half and afterwards the whole of their Militia for present defence. In like manner Genl. Nelson was authorised to call on certain other Counties for present defence; but  it was meant that as soon as the proportions above mentioned from the Counties particularly named were come in, all others should be dismissed. I state this matter to you supposing you will think with me that the sooner you can begin the Business of arranging your force on the plan originally intended, the better it will be. As soon as the whole Militia of the Counties not meant to be kept in the field can be discharged we will send the act into those Counties and have it carried into Execution.
I have the honor to be with great esteem Sir your most obedt humbl Servt.,

Th: Jefferson

